Citation Nr: 1008360	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD), prior to 
January 9, 2003.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD, from January 9, 2003 to the present.

3.  Entitlement to an effective date prior to January 9, 
2003, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1996.

Clarification of the Issues on Appeal

The appellant filed her initial claim of entitlement to 
service connection for PTSD on April 10, 1998.  A rating 
decision dated January 3, 2000, granted entitlement to 
service connection for PTSD, assigning a 30 percent 
disability rating, effective the date of claim.  The 
appellant maintains that she submitted a Notice of 
Disagreement (NOD) with the assigned 30 percent disability 
rating, though the claims file does not contain any record of 
a NOD.  On January 9, 2003, the appellant filed a claim for 
an increased disability rating for her service-connected PTSD 
and entitlement to TDIU.  A rating decision dated July 8, 
2003, increased the appellant's disability rating for her 
service-connected PTSD, from 30 percent to 70 percent 
disabling, and granted entitlement to TDIU, both effective 
January 9, 2003.  The appellant filed a NOD with the 
effective date assigned to these issues and timely perfected 
her appeal in June 2005.

The appellant participated in an Informal Conference in 
October 2005 at the RO.  The Informal Conference Report has 
been associated with the appellant's claims file.

In August 2006, the Board of Veterans' Appeals (Board) 
remanded the issues on appeal for additional evidentiary 
development.  In August 2007, following appropriate 
development, the Board denied the appellant's claims.  The 
appellant subsequently submitted a notice of appeal to the 
United States Court of Appeals for Veterans Claims (the 
Court), indicating her disagreement with the denial of her 
claims.  The Court issued an October 2009 Order vacating the 
August 2007 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand (JMR).


The JMR stated that the appellant's claim for an increased 
disability rating, following her grant of service connection 
for PTSD in January 2000, was pending at the time of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
and that it should be readjudicated under the provisions of 
the VCAA.  Review of the evidence of record revealed that the 
appellant had submitted a copy of the first page of a notice 
letter issued to her by the RO on September 14, 2000, noting 
her claim for VA service-connected disability compensation 
benefits for PTSD.  The letter further informed the appellant 
of the well-grounded standard of establishing a claim.  The 
Court found that the appellant's claim for an increased 
disability rating was pending since the assignment of the 30 
percent disability rating in January 2000.  Additionally, 
because the criteria for providing notice, developing 
evidence and deciding benefits claims were fundamentally 
altered by the passage of the VCAA, readjudication of the 
appellant's claims was warranted.

Based on the October 2009 JMR, the appellant's claim of 
entitlement to an increased disability rating for PTSD is 
considered pending from the January 2000 assignment of the 
initial 30 percent disability rating.  The Board will address 
whether she was entitled to a disability rating higher than 
30 percent prior to January 9, 2003, as well as whether she 
is entitled to a disability rating higher than 70 percent 
from January 9, 2003.  Part of this analysis will include 
whether the criteria for a 70 percent rating were met at any 
time prior to January 9, 2003, which is part of the analysis 
in a staged rating case.  Therefore, the issues on appeal 
have been rephrased as shown above.  The appellant is not 
prejudiced by such recharacterization of the issues.  


FINDINGS OF FACT

1.  Prior to January 9, 2003, the appellant's PTSD was 
productive of some social impairment, depressed mood, anxiety 
and chronic sleep impairment, all resulting in mild to 
moderate impairment.


2.  As of January 9, 2003, the appellant's PTSD has been 
productive of mood disturbances such as: depression, anxiety, 
and irritability; suicidal ideation; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty concentrating; loss of interest; and 
increasing social isolation, all resulting in severe social 
and occupational impairment.

3.  The competent medical evidence does not show that the 
appellant's service-connected PTSD is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

4.  On January 9, 2003, the RO received the appellant's claim 
of entitlement to a TDIU rating.

5.  The appellant did not meet the percentage requirements 
for a TDIU rating prior to January 9, 2003.

6.  The record does not factually show that the appellant was 
unemployable solely due to her service-connected PTSD, 
temporomandibular joint disease (TMJ), bilateral wrist 
disabilities, low back disability, deviated septum and 
sinusitis prior to January 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
30 percent for PTSD, prior to January 9, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for an initial disability rating higher than 
70 percent for PTSD, from January 9, 2003 to the present, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (2009).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).

4.  The criteria for an effective date prior to January 9, 
2003, for the award of a TDIU rating, have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

The instant claims arise from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006). 

As noted above, prior to the initial January 2000 
adjudication of the appellant's service connection claim of 
entitlement to service connection for PTSD, the VCAA had not 
yet been enacted.  However, the notice letters issued in 
February 2003, March 2006 and August 2006 fully satisfied the 
duty to notify provisions for the appellant's PTSD, TDIU and 
earlier effective date claims, including notice of the degree 
of disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  
Although these letters were not sent prior to initial 
adjudication of the appellant's PTSD claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, was provided ample time to respond with 
additional argument and evidence, the claim was readjudicated 
and additional Supplemental Statements of the Case were 
provided to the appellant in January 2006 and January 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The RO 
provided the appellant with appropriate VA examinations in 
February 1999 and March 2003.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected PTSD since she 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2003 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The Board also concludes that a specific examination in 
connection with the earlier effective date claim is not 
necessary as any examination could not show evidence of the 
appellant's past disabilities.  The Court has made it clear 
that the question of when an increase in disability is 
factually ascertainable is answered by the Board based on the 
evidence in an appellant's VA claims file.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992): "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  See also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992); Scott v. Brown, 7 Vet. App. 184, 188 
(1994); Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  See 
also VAOPGCPREC 12-98.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

II.  The Merits of the Claims

A.  Posttraumatic Stress Disorder

In January 2000, a rating decision granted the appellant's 
claim of entitlement to service connection for PTSD and 
assigned a 30 percent disability rating, effective April 10, 
1998.  In July 2003, a rating decision increased the 
appellant's disability rating from 30 percent to 70 percent 
disabling, effective January 9, 2003.  As discussed above, 
the Board will address whether a higher rating or ratings 
should have been granted for either of these time periods.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Since the appellant appealed the 
initial rating assigned for her PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.


The current 30 percent disability rating for the time period 
prior to January 9, 2003, requires:

Occupational and social impairment with 
an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; and mild memory loss (such 
as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked irritability 
with periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; 
and inability to establish and maintain 
effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM-IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM-IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2009).



Rating in Excess of 30 Percent Disabling

As explained above, based on the passage of the VCAA, the 
Board will consider all of the evidence of record prior to 
the assignment of the 70 percent disability rating on January 
9, 2003.  The evidence associated with the claims file prior 
to the January 9, 2003 assignment of the 70 percent 
disability rating consisted of VA outpatient treatment 
records, a VA examination and lay statements.  VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  

The medical evidence beginning in April 1998 shows a fairly 
consistent picture of the appellant's PTSD symptomatology.  
She experienced occupational and social impairment with an 
occasional decrease in work efficiency.  The appellant 
indicated that she had recently begun her own business 
selling gift baskets.  She demonstrated a depressed mood and 
some anxiety around military symbols as well as some sleep 
impairment.  There was no evidence of any hospitalizations 
for mental health reasons and there was no outpatient mental 
health treatment.  The appellant further indicated that she 
had several good friends, but struggled with fitting in.  She 
generally functioned satisfactorily and consistently denied 
having any hallucinations or delusions.  She was able to 
maintain her personal hygiene and was consistently oriented 
times three.  See VA PTSD Examination Report, February 22, 
1999.

The medical evidence prior to January 9, 2003, does not 
establish that the appellant is entitled to a higher 
disability rating during any time period.  While she 
indicated that she had very few social relationships, she 
stated that she was very close with her mother and brother.  
The appellant did not endorse any impairment of thought or 
communication but noted that periodically she had trouble 
concentrating due to having little energy or motivation.  At 
no time did the appellant report suffering from panic 
attacks.  No inappropriate behavior was reported.  Further, 
she did not report any impaired impulse control.  There was 
no indication that she suffered from difficulty in 
understanding complex commands, in fact, she was noted to be 
very bright.  See VA PTSD Examination Report, February 22, 
1999; VA Medical Center (VAMC) Treatment Note, June 9, 1999.  

Although the appellant noted having some passive suicidal 
ideation in February 1999, she stated that she did not 
believe in suicide and would not harm herself.  Clearly, she 
was not in persistent danger of hurting herself or anyone 
else.  Her memory, insight and judgment have, for the most 
part, been fair to normal.  Id.  Further, a VAMC treatment 
note dated in April 2000 indicated that the appellant was 
doing very well on her medication and was enjoying the 
women's group she was participating in and had opened up 
some.  See VAMC Treatment Record, April 2, 2000.

The appellant's GAF scores for this time period ranged from 
55 to 35.  A GAF score of 31 to 40 indicates "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF score of 41 to 50 shows 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  See VAOPGCPREC 10-95.  In 
the present case, the appellant's GAF scores vary 
significantly.  Ultimately, however, the Board does not find 
that the lower GAF scores are consistent with the other 
symptoms demonstrated by the appellant.  The February 1999 VA 
examination report noted that the appellant was able to 
perform her job and her PTSD symptoms were mild to moderate.  
Clearly, the appellant did not have the majority of the 
symptoms ordinarily associated with a 50 percent disability 
rating, such as: circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impaired memory, impaired judgment, and 
impaired abstract thinking.  The medical evidence 
consistently indicated that she was well-oriented and 
articulate, with clear thinking and speech.

The appellant's main argument is that she should be 
compensated at a higher rate for the period prior to January 
9, 2003.  The medical evidence simply does not support the 
appellant's contention and, therefore, a higher rating is not 
warranted.  The Board concludes her overall level of 
disability more nearly approximates that consistent with a 30 
percent rating during the entire period.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2009).

Rating in Excess of 70 Percent Disabling

The evidence dated since the assignment of the 70 percent 
rating, on January 9, 2003, consists of the appellant's lay 
statements, VA outpatient treatment records and a VA 
examination.  The appellant's disability evaluation was 
increased to 70 percent as of January 9, 2003, due to the 
findings of the March 2003 VA PTSD examination report.

In January 2003, the appellant reported that in the prior 
year she lost her mother to breast cancer, followed shortly 
thereafter by the deaths of her grandfather and aunt.  
Beginning in October 2002, these incidents triggered a major 
depressive episode and the appellant began to consume alcohol 
heavily.  The appellant herself was also diagnosed with 
breast cancer at that time, though it was ultimately found to 
be benign.  A significant family history of depression was 
noted.  See VAMC Treatment Record, January 16, 2003.  


The appellant participated in a VA PTSD examination in March 
2003.  At that time, she demonstrated occupational and social 
impairment with deficiencies in most areas.  The appellant 
stated that she continued to persistently experience the 
traumatic incidences that took place during her time in the 
military, with a recent increase in recurrent, intrusive 
distressing recollections due to current stressors.  She 
stated that her avoidance of people, places and situations 
associated with these traumas had increased.  She had also 
become further isolated from her family and other social 
support.  The appellant experienced increased irritability, 
depression and anxiety as well as periodic suicidal ideation.  
She also continued to suffer from significant sleep 
impairment.  It was very clear that the appellant was unable 
to establish and maintain effective relationships both 
socially and in a work-like setting.  The VA examiner 
commented that the appellant's current disability created 
severe social and work limitations based on the nature of the 
traumatic events she suffered in service.  See VA PTSD 
Examination Report, March 26, 2003.

From August 2003 to November 2003, the appellant participated 
in the VA Women's Trauma Recovery Program (WTRP) in San Jose, 
California.  She was noted to have made significant progress 
during her participation in the program and was given a 
strong prognosis.  See VAMC WTRP, Discharge Summary, November 
7, 2003.  However, the appellant was again seen at the VAMC 
in November 2004 with suicidal thoughts.  See VAMC Treatment 
Record, November 23, 2004.  

In October 2005, the appellant was seen for a comprehensive 
social work assessment.  At that time, she reported feeling 
depressed and her affect was restricted.  The examiner 
reported that the appellant had attempted suicide in both 
January 2004 and July 2004, though she demonstrated no 
suicidal ideation at the time of the assessment.  The 
appellant indicated that she had difficulty concentrating, 
continued sleep impairment and anger outbursts.  She had no 
contact with her family since her mother died due to problems 
settling her estate.  She continued to experience intrusive 
thoughts and flashbacks, nightmares, avoided others and was 
hypervigilant.  See VAMC Social Work Assessment, October 15, 
2005.  The Board concludes that the objective medical 
evidence and the appellant's statements regarding her 
symptomatology show disability consistent with a 70 percent 
disability rating.  See 38 C.F.R. § 4.7 (2009).
The GAF score of record of 48 reflects "serious" impairment 
in social and occupational functioning, which is commensurate 
with the degree of social and industrial impairment as 
required for the assignment of a 70 percent disability 
evaluation.  Although it is clear that the appellant's 
symptomatology is severe, the balance of the evidence is 
against a finding of total impairment.

The Board recognizes that the March 2003 VA examiner 
concluded that the appellant would have significant trouble 
maintaining employment based on the nature of the traumatic 
events she suffered in service.  However, the appellant does 
not have any of the symptoms ordinarily associated with total 
social and occupational impairment, such as impaired thought 
processes or communication, hallucinations, inappropriate 
behavior, deficient personal hygiene, disorientation or 
memory loss.  She periodically experienced suicidal ideation, 
but she clearly is not in persistent danger of hurting 
herself or others, since the preponderance of the treatment 
notes show denials of such thoughts or intent.  It is clear 
that any suicidal thoughts she experiences are intermittent 
and isolated in nature.  The appellant does not have total 
social impairment.  She does have deficiencies in this area, 
but that is contemplated in ratings lower than 100 percent.  
Therefore, a higher rating is not warranted.

Accordingly, for the reasons discussed above, the Board 
cannot conclude that a rating higher than 70 percent is 
warranted for the period of time from January 9, 2003.  
Again, although the appellant could be assigned staged 
ratings, there is no evidence suggesting total impairment for 
any time period from January 9, 2003.  There is no reasonable 
doubt on this issue that could be resolved in the appellant's 
favor.

B.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor her representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that her disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and her representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
PTSD and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for her service-connected 
disability.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

C.  Earlier Effective Date for TDIU

The appellant contends that she is entitled to an effective 
date prior than January 9, 2003, for the grant of a TDIU 
rating.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2009); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 4.16(a) (2009).

Prior to January 9, 2003, the appellant was service-connected 
for PTSD (30 percent disability rating), TMJ (20 percent 
disability rating), right and left wrist disabilities (each 
rated as 10 percent disabling), low back disability (10 
percent disability rating), deviated septum (0 percent 
disabling), and sinusitis (0 percent disabling), for a 
combined disability rating of 60 percent.  After the 
appellant's disability rating was increased from 30 to 70 
percent disabling, effective January 9, 2003, in a July 2003 
rating decision, she was awarded a TDIU rating, also 
effective January 9, 2003.  That date was assigned as the 
earliest date of evidence showing an increase in the 
appellant's disability.

In this case, the appellant first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on 
January 9, 2003, the effective date of the award of a 70 
percent rating for PTSD.  Prior to that date, she did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  See 38 C.F.R. 
§ 4.16(b) (2009).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation."  
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).  A veteran may be 
considered as unemployable upon termination of employment 
which was provided on account of disability, or in which 
special consideration was given on account of the same, when 
it is satisfactorily shown that he is unable to secure 
further employment.  See 38 C.F.R. § 4.18 (2009).

Therefore, the Board must consider whether the appellant was 
unable to secure or follow a substantially gainful occupation 
due to her service-connected disabilities prior to January 9, 
2003.  In this case, the Board finds that the record does not 
show that the appellant's disabilities had worsened or that 
she had become unemployable due to service-connected 
disabilities on a factually ascertainable date prior to 
January 9, 2003.

The record demonstrates that the appellant has not been 
working for many years.  However, the record reflects that 
the appellant initially stopped working in approximately 
February 2000 in order to care for her terminally ill mother.  
An April 2002 record of treatment shows that prior to that 
time, from the time of her separation from service in 
November 1996, she had been employed as a food server in a 
bakery, as a stocking clerk at K-Mart, self-employed in a 
business making gift baskets, and finally, as a clerk for the 
state of Nevada, where the appellant moved in March 1999.  
There is no indication in the record that the appellant was 
unemployed prior to her ceasing outside employment to care 
for her mother.  Following the death of her mother in March 
2002, the appellant resumed classes in computer training.  
Records dated in October 2002 show that the classes were 
going well.  However, records dated in January 2003 show that 
the appellant had quit her classes due in part to increased 
PTSD symptomatology and that she was scheduled to enter a 
program for treatment for substance abuse.

The Board finds that the qualifying increase in the 
appellant's service-connected disabilities is not shown to 
have occurred on a factually ascertainable date prior to 
January 9, 2003.  While the record reflects that the 
appellant in part ceased taking computer courses in early 
January 2003 as a result of increased PTSD symptomatology, it 
appears that her decision to stop those courses was also due 
in part to enrolling in a program for treatment for substance 
abuse.  Thus, her termination of those courses cannot be 
found to be solely due to her PTSD symptomatology.  
Additionally, while the record reflects severe symptoms of 
PTSD, the Board has, by this decision, determined that the 
appellant's PTSD symptomatology was not commensurate with a 
70 percent disability rating prior to January 9, 2003.  
Finally, the record does not reflect treatment for the 
appellant's other service-connected disabilities (TMJ, right 
and left wrist disabilities, low back disability, deviated 
septum, or sinusitis).  Accordingly, the record does not 
provide factually ascertainable evidence that the appellant 
was unable to work solely as a result of her service-
connected disabilities prior to January 9, 2003.

Although the Board is certainly sympathetic to the 
appellant's situation and her contention that she should have 
been found totally disabled long before January 2003, the law 
concerning assignment of effective dates is clear and 
unambiguous.  The Board finds that the preponderance of the 
evidence is against the appellant's claim for an effective 
date earlier than January 9, 2003, for the grant of a TDIU.  
The claim is therefore denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert, supra.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder, prior to January 
9, 2003, is denied.

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder from January 9, 
2003 is denied.

Entitlement to an effective date prior to January 9, 2003, 
for the award of a total disability rating for compensation 
based on individual unemployability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


